PER CURIAM.
The plaintiff Losal Corporation appeals an adverse final summary judgment in an action for specific performance, declaratory judgment, injunctive and other relief filed against its landlord, the defendant Bayview Associates, Inc., as the owner and operator of the Dupont Plaza Hotel in Miami, Florida. The plaintiff was locked out of his leased commercial premises at the Dupont Plaza Hotel by the defendant because the plaintiff allegedly breached a material provision of the applicable lease agreement between the parties providing that the lessee plaintiff could not sell products “in competition with existing tenants” at the hotel.
Our review of the record reveals that summary judgment was improperly granted by the trial court because there were genuine issues of material fact as to (1) whether the lease agreement between the parties prohibiting the lessee plaintiff from selling “products in competition with other tenants” refers to products in the same generic classification or more narrowly to products which are identical, and (2) whether the plaintiff did in fact sell such products as thus prohibited by the lease. Holl v. Talcott, 191 So.2d 40 (Fla.1966). See Storz Broadcasting Co. v. Courtney, 178 So.2d 40 (Fla. 3d DCA 1965); Norwood Shopping Center, Inc. v. MKR Corp., 135 So.2d 448 (Fla. 3d DCA 1961).
The judgment appealed from is reversed and the cause remanded for further proceedings.